           Case 1:19-cv-06393-VEC Document 44 Filed 06/01/20 Page 1 of 1

                                                                        USDC SDNY
                                                                        DOCUMENT
UNITED STATES DISTRICT COURT                                            ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                           DOC #:
                                                                        DATE FILED: 06/01/2020
 -------------------------------------------------------------- X
 TOM JAMES COMPANY,                                             :
                                                                :
                                              Plaintiff,        :          19-CV-6393 (VEC)
                                                                :
                            -against-                           :                ORDER
                                                                :
                                                                :
  LABEL, LLC,                                                   :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS fact discovery closed on May 31, 2020, and a status conference is currently

scheduled for June 5, 2020; and

        WHEREAS the parties’ status report on settlement efforts is due by June 5, 2020;

        IT IS HEREBY ORDERED that the June 5, 2020, status conference is adjourned pending

further order.


SO ORDERED.
                                                                    ________________________
Date: June 1, 2020                                                     VALERIE CAPRONI
      New York, New York                                             United States District Judge




                                                   Page 1 of 1
